Title: From George Washington to Henry Knox, 23 June 1793
From: Washington, George
To: Knox, Henry



Sir,
Philadelphia June 23d 1793

Under cover with this note, you will receive two letters and an enclosure from Govr. Mifflin, wch are sent to you for your information. Also the Journal of a Mr Ewing’s Voyage down, & his observations respecting the posts, Settlements &c. on the Mississipi. It is my earnest desire that you would prosecute these enquiries with assiduity.
It merits investigation in order to decide whether the call upon Govr. Mifflin to secure the Prize of the Citizen Genet, released by the Marshall of the District of Pennsylvania, in conseqe. of the Admiralty Courts refusing to take cogn⟨izance⟩ will require the number of Militia ordered on this Service by him. After having made this enquiry—you will give orders accordingly.

G: W——n

